Citation Nr: 1424855	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-35 390	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides and posttraumatic stress disorder.  

2. Entitlement to service connection for arthritis of the hands. 

3. Entitlement to service connection for bilateral hearing loss.  

4. Entitlement to service connection for paroxysmal tachycardia, to include as secondary to hypertension.  

5. Entitlement to service connection for carotid artery surgery, to include as secondary to hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, November 2008, and November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDING OF FACT

In May 2014, prior to the promulgation of a decision on the issues of entitlement to service connection for hypertension, arthritis of the hands, bilateral hearing loss, paroxysmal tachycardia, and carotid artery surgery, the Veteran's representative informed the Board that he withdrew his appeals in December 2010. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2. The criteria for withdrawal of the Veteran's appealed claim of entitlement to service connection for arthritis of the hands have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

3. The criteria for withdrawal of the Veteran's appealed claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

4. The criteria for withdrawal of the Veteran's appealed claim of entitlement to service connection for paroxysmal tachycardia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

5. The criteria for withdrawal of the Veteran's appealed claim of entitlement to service connection for carotid artery surgery have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

In a May 2014 statement, the Veteran's representative informed VA that the Veteran withdrew his appeal with regard to the issues listed above in December 2010.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for hypertension is dismissed. 

The appeal of the claim of entitlement to service connection for arthritis of the hands is dismissed. 

The appeal of the claim of entitlement to service connection for bilateral hearing loss is dismissed. 

The appeal of the claim of entitlement to service connection for paroxysmal tachycardia is dismissed. 

The appeal of the claim of entitlement to service connection for carotid artery surgery is dismissed. 



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


